No briefs were filed in this cause on original submission and the court affirmed the judgment without promulgating an opinion.
On rehearing appellant contends that he was erroneously denied a trial by jury, although the demand was seasonably made in the court below.
The indictment was returned by the grand jury, sitting at Seale; the offense was committed in the Phenix City division. On October 8th, on motion of defendant, the cause was transferred to the Phenix City division of the court and was called for trial in that court on November 11th, more than thirty days after the transfer. A jury was not demanded until November 11th. This demand came too late.
Application for rehearing overruled.